ACCEPTED
                                                                                                    07-15-00102-CV
                                                                                       SEVENTH COURT OF APPEALS
                                                                                                 AMARILLO, TEXAS
                                                                                               9/14/2015 4:01:25 PM
                                                                                                   Vivian Long, Clerk


                                   No. 07-15-00102-CV

                IN THE SEVENTH DISTRICT COURT OF APPEALS
                                                                            FILED IN
                                                                     7th COURT OF APPEALS
               RONALD WHITTINGTON and MARY                             AMARILLO, TEXAS
                                                             WHITTINGTON,
                              Appellants,                            9/14/2015 4:01:25 PM
                                                                          VIVIAN LONG
                                                                             CLERK
                                              v.
                          JAY GREEN and CONNIE GREEN,
                                   Appellees.

             ON APPEAL FROM CAUSE NO. 101,936-2
COUNTY COURT AT LAW NO. 2, POTTER COUNTY, TEXAS
        HONORABLE PAMELA SIRMON, JUDGE PRESIDING

      UNOPPOSED MOTION TO SUPPLEMENT REPORTER'S RECORD


                       Certain Exhibits Not In Reporter's Record

       The Reporter's Record for this civil case is five digital volumes, the last of

which contains an index of all the exhibits introduced into evidence at trial. No

request for a partial record was made, yet Appellants recently discovered that

Plaintiffs' Exhibits 1, 2, 18H, 181, 18J, 18K, 18L, 18M, and 18N were not copied

and included in the Reporter's Record. 1

       Unopposed Request to Supplement Reporter's Record Two (2) Ways

       To address this issue, Appellees request that the Reporter's Record be

supplemented in two ways: First, so that the Court of Appeals will have digital



       1These exhibits are roughly two feet by three feet enlargements of photos, and the
Reporter's Record contains generic descriptions of them, such as: "Plaintiffs' Exhibit Number
18H is a poster-size Photograph Blow-Up."

                                               1
access to photographs of these exhibits, Appellees are tendering with this motion

a CD disc attached hereto as Exhibit S containing digital photographs of Plaintiffs'

Exhibits 1, 2, 18H, 181, 18J, 18K, 18L, 18M, and 18N to supplement the

Reporter's Record (perhaps as Volume 6). In addition, in case the Court of

Appeals wishes to view the original exhibits themselves, not photographs of

them, Appellants seek an order directing the Potter County District Clerk to send

the originals of Plaintiffs' Exhibits 1, 2, 18H, 181, 18J, 18K, 18L, 18M, 18N to the

Court of Appeals. Tex. R. App. P. 34.6(g)(2).

              Reporter's Record Names for Plaintiffs' Exhibits 18A-D

      For the Court's information, the Reporter's Record contains Plaintiffs'

Exhibits 18A, 188, 18C, and 180 in the proper order (after Plaintiffs' Exhibit 18

and before Plaintiffs' Exhibit 18E), but the Reporter's Record does not identify

Plaintiffs' Exhibits 18A, 188, 18C, or 18D by those names. Those four exhibits

are "mov" files containing video clips, named in the Reporter's Record as follows:

      Plaintiffs'   Exhibit   18A is named "1111.mov" in the Reporter's Record;
      Plaintiffs'   Exhibit   188 is named "8.1.09.mov" in the Reporter's Record;
      Plaintiffs'   Exhibit   18C is named "100_4086.mov" in the Reporter's Record;
      Plaintiffs'   Exhibit   18D is named "100_4087.mov" in the Reporter's Record.

                                           Prayer

      Appellees pray that the Reporter's Record be supplemented to include the

data files on the CD disc submitted herewith, and that the Court of Appeals direct the

Potter County District Clerk to provide the originals of Plaintiffs Exhibits 1, 2, 18H,

181, 18J, 18K, 18L, 18M, and 18N to the Clerk of the Court of Appeals.



                                             2
                                     Respectfully submitted,

                                     Burdett, Morgan, Williamson & Boykin, LLP
                                     3423 Soncy Road, Suite 300
                                     Amarillo, Texas 79119
                                     (806) 358-8116
                                     (806) 358-1901 fax

                                     By:lsl Wyatt L. Brooks
                                           Lewis Coppedge, SBN 04806500
                                           Wyatt L. Brooks, SBN 03075600
                                           lcoppedge@bmwb-law.com
                                           wbrooks@bmwb-law.com

                                     ATTORNEYS FOR APPELLEES



                             Certificate of Service

      The undersigned certifies that on September 14, 2015, a copy of this
document was served on opposing counsel as follows: Kerry Mclain (emailed to
kerry@sgmtexaslaw.com).

                                     Isl Lewis Coppedge
                                     Lewis Coppedge



                           Certificate of Conference

      The undersigned certifies that he conferred with opposing counsel about the
merits of this motion, and that opposing counsel does not oppose this motion.


                                     Isl Lewis Coppedge
                                     Lewis Coppedge




                                        3
EXHIBIT “S”